DETAILED ACTION
The present office action is responsive to the applicant’s filling an amendment on 12/14/2021 
The application has claims 21-42 present. All the claims have been examined. Previous rejection have been withdrawn as necessitated by the claim amendments.
This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otero (US 20140372857) in view of Coiera et al. (US 20050086204), in view of Ganjam et al (US 20150019540).


see at least FIG. 2A-E, 3A-B identify data to populate table); presenting the first data set, where the first data set comprises a plurality of data values; receiving, via the second portion of the user interface, user input selecting at least one of the plurality of values of the first data set; and populating, in the first portion of the user interface, one or more of the plurality of cells of the table with the at least one of the plurality of values from the first data set (see at least FIG. 2A-E, 3A-B and 9 para [0051-55]: provide an area in the interface with suggestion and user selection and fill cells, see FIG. 2A-E and at least para [28-33],various sets of results or additional results are display -second interface-).
Otero does not specifically teach identifying a first data source; present data identifying the first data source.
Coiera teaches identifying a first data source; present data identifying the first data source (see para 63: teaches providing a search result where the source of the data is provided along with the data associated to the search).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Coiera in a similar matter and provide the data source along with the resulting data from a search to modify the teachings of Otero, since it would have enhance the system by providing a complete summary of the resulting data (see para 63).
Although Otero as modified by Coiera teaches the presentation of the first data source as presented above. The combination doesn’t specifically teach  presenting, in a second portion of the user interface and concurrently with a presentation of the table in the first portion of the user interface, data identifying the first data source comprising the first data set used to populate the one or more values in the table.
(see FIG. 8 and at least para 63; teaches an interface with a table with multiple columns and search results representing of source tables)
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Ganjam and combine it with Otero as modified by Coiera to provide a concurrent display for search results with the table and provide the data source along with the resulting data from a search since it would have enhance the system by providing a complete summary of the resulting data.


In regards to claim 22, Otero teaches, wherein the second portion is at a position that is separate from the table (see para 53, status bar or task pane).

In regards to claims (23, 32), Otero teaches wherein the position of the second portion is fixed and remains unchanged in response to the user input selecting the at least one of the plurality of values of the first data set. (see para 53, when a status bar or task pane is used would be in the same position).

In regards to claim (24, 33), Otero teaches, wherein the second portion is superimposed over the table in the first portion of the user interface, and wherein a position of the second portion is either fixed or changeable (see para 53, hovering over cells).

FIG. 2A-E, 3A-B, 5A, shows header cells for columns and identifiers for row cells)

In regards to claims (26, 35, 40), Otero teaches wherein identifying the first data source comprising the first data source comprising the first data set to be used to populate the one or more values in the table comprises: obtaining a first result of a search function executed using at least the first descriptor as an input, wherein the first result of the search function identifies the first data set as potentially relevant to the plurality of cells (see at least FIG. 2A-E, 3A-B and 9 para [0051-55]: doing a search with a value received, provide an area in the interface with suggestion and user selection and fill cells, see FIG. 2A-E and at least para [28-33],various sets of results or additional results are display -second interface-).

In regards to claim 27, Otero teaches, wherein the table includes intersecting rows and columns, and each cell from the plurality of cells is located in a first column (see FIG. 5G, provides example for rows and cells in the first column) .

In regards to claim 28, Otero teaches, wherein the first descriptor is a value of a header cell for the plurality of cells and the header cell is located in the first column (see FIG. 5F, 7B header values e.g. name or last name).

In regards to claim 29, Otero teaches, wherein a second descriptor from the plurality of second descriptors is located in a second column (see at least FIG. 2A-E, 3A-B and 9 para [28-33], [0051-55]: as with any spreadsheet, the user can have the descriptors in the location that was selected by him when generating the data table).

In regards to claims (30, 37, 42), Otero teaches further comprising obtaining a second result of the search function executed using a respective second descriptor for the first cell as an input (see FIG. 2A-E, 3A-B and para [0051-55]; using values of more than one cell, adjacent cells. Feedback loop for searching and suggesting) , wherein the second result of the search function identifies a second data set as potentially relevant to the plurality of cells display a second candidate data value for the first cell from the plurality of cells, wherein the second candidate value is based on the second data set; and in response to a data selection that identifies the second candidate data value, populate the plurality of cells with information from the second data set (see FIG. 2A-E and at least para [28-33],various sets of results or additional results are display -second interface-).

In regards to claims (36, 41), Otero teaches, wherein the table includes intersecting rows and columns, and each cell from the plurality of cells is located in a first column, wherein the first descriptor is a value of a header cell for the plurality of cells and the header cell is located in the first column (see FIG. 5F, 7B header values e.g. name or last name and wherein a second descriptor from the plurality of second descriptors is located in a second column (see at least FIG. 2A-E, 3A-B and 9 para [28-33], [0051-55]: as with any spreadsheet, the user can have the descriptors in the location that was selected by him when generating the data table).
	



Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection. See rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144




/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144